Exhibit 10.27

 

***Text Omitted and Filed Separately with the Securities and Exchange Commission

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SIXTH AMENDMENT TO

COLLABORATION AGREEMENT

 

 

This Sixth Amendment (“Sixth Amendment”) to the Collaboration Agreement (the
“Agreement”) by and between F. Hoffmann-La Roche Ltd, with an office and place
of business at Grenzacherstrasse 124, 4070, Basel, Switzerland, and Hoffmann-La
Roche Inc., with an office and place of business at 150 Clove Road, Suite 8,
Little Falls, New Jersey 07424, U.S.A. (together, “Roche”), on the one hand, and
Foundation Medicine, Inc., with an office and place of business at 150 Second
Street, Cambridge, MA 02141, U.S.A. (“FMI”), on the other hand (each a “Party,”
and collectively, the “Parties”), as such Agreement has been amended from time
to time, is entered into by and between the Parties and shall be considered
effective as of the 1st of November, 2017 (the “Sixth Amendment Effective
Date”). Capitalized terms used in this Sixth Amendment and not otherwise defined
herein are used with the meanings ascribed to them in the Agreement.

 

 

1.

Section 1.27.  Section 1.27 of the Agreement is hereby replaced with the
following:

“1.27

Excepted Activities

The term “Excepted Activities” shall mean […***…].

 

 

 

 

[Signature page follows.]

 

***Confidential Treatment Requested***

 




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Sixth Amendment to be
executed and effective as of the Sixth Amendment Effective Date. All other terms
and conditions of the Agreement remain in force and effect.

 

FOUNDATION MEDICINE, INC.

F. HOFFMANN-LA ROCHE LTD

 

 

Signed: /s/ Melanie NallicheriSigned: /s/ Stefan Arnold

 

Name: Melanie NallicheriName: Stefan Arnold

 

Title: CBO and Head, BiopharmaTitle: Head Legal Pharma

 

 

 

F. HOFFMANN-LA ROCHE LTD

 

 

Signed: /s/ Joerg Kazenwadel

 

Name: Joerg Kazenwadel

 

Title: GAD

 

 

 

HOFFMANN-LA ROCHE INC.

 

 

Signed: /s/ John P. Parise

 

Name: John P. Parise

 

Title: Authorized Signatory

 

 

***Confidential Treatment Requested***

 

2